McGOHEY, District Judge.
Defendant Sociedad Marítima S. Nicolas, S. A., a Panamanian corporation, moves to vacate service upon it claimed to have been made validly by service upon Paul A. Ganteaume, vice-president of defendant Petmar Agencies, Inc.
Sociedad’s sole contention here is that Petmar was never authorized to accept service on its behalf. If, however, Sociedad was “present” in New York, and that is not denied, the absence of authorization is irrelevant. The service was good if Pet-mar was its “managing or general agent”. Fed.Rules Civ.Proc. rule 4(d) (3), 28 U.S.C. A. Szabo v. Smedvig Tankrederi A. S., D.C.S.D.N.Y., 95 F.Supp. 519; Jenkins v. Lykes Bros., D.C.E.D.Pa., 48 F.Supp. 848.
The affidavit submitted on behalf of the plaintiff, which is in nowise controverted by defendant, establishes to my satisfaction the presence of Sociedad and tire agency of Petmar. The motion is accordingly denied.
Settle order.